Citation Nr: 1446900	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-15 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for a left shoulder disorder, to include as due to a service-connected right shoulder disability. 

4.  Entitlement to service connection for hearing loss and an eardrum disorder.

5. Entitlement to service connection for neuropathy of the left upper extremity, including carpel tunnel syndrome (CTS) to include as due to service-connected diabetes mellitus, type II. 

6.  Entitlement to service connection for neuropathy of the right upper extremity including CTS, to include as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to August 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in November 2013 so that additional VA treatment records could be obtained and so that VA examinations could be performed.  This was accomplished and the case has been returned for appellate consideration.    

The issue of service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

After review of the medical evidence, the Board has rephrased the issues so that they are in conformity with the Veteran's diagnosed disabilities; specifically, CTS of each upper extremity.  


FINDINGS OF FACT

1.  Hypertension was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or injury. 

2.  Erectile dysfunction was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or caused or aggravated by a service-connected disease or injury.

3. Bilateral hearing loss and a chronic eardrum disability were not evident during service or until many years thereafter and are not shown to have been caused by any in-service event.

4.  CTS of the right upper extremity is shown to be related to service-connected diabetes mellitus.

5.  CTS of the left upper extremity is shown to be related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  Erectile dysfunction was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Hearing loss and a chronic eardrum disorder were neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  CTS of the right upper extremity is proximately due to service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

5.  CTS of the left upper extremity is proximately due to service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  In March 2009 the Veteran acknowledged receipt of a letter that explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  It is noted that an April 2013 supplemental statement of the case (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension or sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Hypertension

The Veteran contends that service connection should be established for hypertension.  During the Board hearing in November 2011, he testified that this disability was first manifested in approximately 1999, and that he believes that the hypertension is related to his service-connected diabetes mellitus.  It is noted that service-connection for diabetes mellitus, type II, was established by rating decision in 2009.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2013). 

Review of the Veteran's STRs shows no manifestations of hypertensive blood pressure readings.  As noted, during the hearing on appeal in November 2011, the Veteran testified that his hypertension had its onset in 1999, approximately 30 years after separation from service.  As such, there is no basis for direct or presumptive service connection.  

The Veteran's main contention is that his hypertension is related to his service-connected diabetes mellitus.  In March 2014, he was examined by VA for the purpose of determining whether the hypertension is caused or aggravated by his service-connected diabetes mellitus.  After examination, the examiner rendered an opinion that the Veteran's hypertension was not caused by his service-connected diabetes mellitus.  The rationale given was that the hypertension had predated the diabetes mellitus.  The examiner further stated that the hypertension was not aggravated by diabetes mellitus.  The rationale was that laboratory findings showed urine microalbumin to have remained normal, which would not have been the case if the hypertension were related to diabetes.  Moreover, the hypertension symptoms had not worsened with the diagnosis of diabetes mellitus.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given the medical evidence in the record, which does not support the establishment of secondary service connection, the Board finds no basis to allow the claim.  The only medical opinion in the record is to the effect that diabetes mellitus did not cause or aggravate the hypertension.  A nexus opinion on this matter requires medical expertise, which the Veteran is not shown to possess.  Under these circumstances, the claim must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Erectile dysfunction

The Veteran contends that service connection should be established for erectile dysfunction.  During the Board hearing in November 2011, he testified that this disability had not been noted during service or in the years soon after service.  His main contention is that he believes that the erectile dysfunction is related to his service-connected diabetes mellitus, type II.  As noted, service connection was established by rating decision in 2009.  

Review of the Veteran's STRs shows no manifestations of erectile dysfunction.  As noted, during the hearing on appeal in November 2011, the Veteran testified that his erectile dysfunction had its onset while he was living in Kentucky after service.  As such, there is no basis for direct service connection.  

The Veteran's main contention is that his erectile dysfunction is related to his service-connected diabetes mellitus.  In March 2014, he was examined by VA for the purpose of determining whether the erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  After examination, the examiner rendered an opinion that the Veteran's erectile dysfunction was not caused by his service-connected diabetes mellitus.  The rationale given was that the disability of erectile dysfunction did not manifest until 1999 and that it was age related or related to his hypertension.  The examiner further stated that the erectile dysfunction was not aggravated by diabetes mellitus.  The rationale was this disability had predated the development of the diabetes mellitus and had not worsened over the past 10 years since the diabetes had been diagnosed.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given the medical evidence in the record, which does not support the establishment of secondary service connection, the Board finds no basis to allow the claim.  The only medical opinion in the record is to the effect that the diabetes mellitus did not cause or aggravate the erectile dysfunction.  A nexus opinion on this matter requires medical expertise, which the Veteran is not shown to possess.  Under these circumstances, the claim must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Hearing Loss and Chronic Ear Drum Disorder

The Veteran is claiming service connection for hearing loss and a chronic ear drum disorder.  During the Board hearing in November 2011, the Veteran testified that he believed that his hearing loss was the result of the acoustic trauma to which he had been exposed while on active duty.  He stated that he served on the flight line where he was exposed to aircraft engines.  He also stated that he had sustained a ruptured eardrum during service.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and/or speech recognition criteria.  Hearing will be considered to be a disability when the threshold for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's STR's include a number of examinations that contain audiometric evaluations, including at entry and separation from service  as well as part of annual flight physical examinations.  

On entry into service in August 1965 pure tone thresholds were shown as follows:


Hertz
500
1000
2000
4000
Left ear
5 (20)
-5 (5)
-5 (5)
10 (15)
Right ear
10 (25)
5 (15)
5 (15)
15 (20)

(The figures in parenthesis represent conversion from A.S.A. units, which were in use in STRs prior to October 31, 1967, into I.S.O. units that have been utilized since that date.)  

On annual flight physical examination in August 1967 audiometric testing showed pure tone thresholds to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
-10 (5)
-10 (0)
-10 (0)
0 (10)
0 (5)
10 (20)
Left ear
0 (15)
0 (10)
0 (10)
-10 (0)
10 (15)
10 (20)

Clinical evaluation of the ears and eardrums was normal, with Valsalva specifically noted to be normal bilaterally.  

On annual flight physical examination in January 1968 audiometric testing showed pure tone thresholds (specifically noted to be in ASA units) to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
-5 (10)
-10 (0)
-10 (0)
-10 (0)
-5 (0)
10 (20)
Left ear
-5 (10)
-5 (5)
-5 (5)
-10 (0)
10 (15)
-10 (10)

Clinical evaluation of the ears and eardrums was normal, with Valsalva specifically noted to be normal bilaterally.  

STRs show that in February 1968, the Veteran was treated for pharyngitis and otitis media of right ear.  The right tympanic membrane was shown to be mildly injected.  Valsalva maneuver was difficult in the right ear.  The Veteran was prescribed the medication Actifed.  By the end of the month, it was noted that the Veteran was able to Valsalva "without much difficulty."  In March 1968, it was noted that he had enlarged tonsils.  At that time, his tympanic membranes were normal.  

On examination for separation from service in January 1969, audiometric testing (in I.S.O units) pure tone thresholds were shown to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Right ear
0
0
0
0
5
0
Left ear
0
5
0
0
15
0

Clinical evaluation of the ears and eardrums was normal.  

Private treatment records show that in November 1998, it was incidentally reported that the Veteran had had problems with his hearing related to perforated eardrums, with the left ear not being very functional.  On examination, there was  cerumen in both canals, with the eardrums minimally visualized and no perforations noted.  In March 2003, the Veteran was evaluated for disability of his left ear.  It was reported for clinical purposes that he had ruptured his eardrum due to pressure changes during service while on a flight.  He stated that he had had trouble with his left ear, with recurrent drainage, since that time.  A CT scan performed several weeks earlier has shown some chronic mastoiditis.  On examination, the right tympanic membrane appeared clear, but the left was thickened and inflamed.  He was able to Valsalva.  An audiogram showed a high frequency sensorineural hearing loss on the right and a mixed hearing loss on the left.  

An examination was conducted by VA in March 2009 to ascertain if the Veteran had hearing loss that was related to service.  At that time, audiometric testing showed air conduction threshold levels to be as follows:

Hertz
500
1000
2000
3000
4000
Left ear
40
35
25
20
40
Right ear
10
20
10
15
25

Speech recognition scores were listed as 100 percent correct in the right ear and 98 percent correct in the left ear.  The diagnoses were sensorineural hearing loss, from normal to severe, on the right; and mixed hearing loss, from mild to severe, on the left.  The examiner stated that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  The rationale for this opinion was based on the fact that the Veteran's induction and separation audiograms showed hearing to be within normal limits bilaterally.   The examiner noted no complaints of the Veteran related to his hearing during his time of active duty service. The Veteran did have a small low frequency conductive component to his left ear hearing loss which, if resolved, would still not make his hearing loss in the left ear into the configuration of a noise induced hearing loss.  The veteran also has a significant history of occupational civilian noise exposure.  The Institute of Medicine (IOM) Report (National Academy of Sciences 2006) indicated that there is no scientific basis at this time for delayed or late onset noise induced hearing loss.  The veteran also reported that his eardrum perforations healed following the ruptures during his time of active duty service.  

In April 2009, a supplemental opinion was obtained.  The examiner stated that the Veteran's ruptured left tympanic membrane and hearing loss were not as likely as not due to his job in the military as an aircraft mechanic.  The examiner reviewed the Veteran's STRs and found that neither of the Veteran's tympanic membranes had been ruptured in service, although the right was inflamed.  Even if one of the membranes had been ruptured, it had certainly healed by the time of separation from service.  

The Veteran's STRs show no evidence of hearing loss while the Veteran was on active duty.  The earliest evidence of either hearing loss or an eardrum disorder was noted in an outpatient treatment record dated in 1998.  This is many years after separation from service and there is no medical opinion that relates the development of the hearing loss or an eardrum disorder with service, including the episode of otitis media treated in February 1968 or exposure to the acoustic trauma of aircraft engines while on active duty.  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A nexus opinion on this matter requires medical expertise, which the Veteran is not shown to possess.  As the only medical opinions of record do not support the establishment of service connection, there is no basis for an allowance of the claim.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss or an eardrum disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

CTS of Each Upper Extremity

The Veteran is claiming service connection for CTS of each upper extremity.  During the November 2011 hearing on appeal, he reiterated his contentions that these disabilities were related to diabetes mellitus, for which service connection was in effect.  As noted, service connection for diabetes mellitus, type II, was established by rating decision in 2009.  

The record includes a VA examination dated in March 2014.  At that time, the diagnosis was bilateral CTS.  The examiner rendered an opinion that CTS was a known risk factor for diabetes mellitus.  As such, it was at least as likely as not that the CTS was caused by the Veteran's service-connected diabetes mellitus.  

Given the positive nexus opinion rendered in March 2014, the Board finds that service connection for bilateral CTS is warranted.  



ORDER

Service connection for hypertension, to include as due to service-connected diabetes mellitus, type II, is denied. 

Service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II, is denied. 

Service connection for hearing loss and an eardrum disorder is denied.  

Service connection for CTS of the left upper extremity as secondary to service-connected diabetes mellitus, type II, is granted. 

Service connection for CTS of the right upper extremity as secondary to service-connected diabetes mellitus, type II, is granted.  


REMAND

The Veteran is claiming service connection for a left shoulder disability, which he asserts is related to his service-connected right shoulder disability.  It is noted that service connection for a disability of the right shoulder was established by rating decision dated in October 1969.  

Review of private treatment records, dated in September 2010, shows that the Veteran had complaints of left shoulder pain after moving boxes several months earlier.  A magnetic resonance imaging (MRI) study that month resulted in a diagnosis of left rotator cuff injury.  Pursuant to remand by the Board, the Veteran was examined by VA in March 2014 at which time no current disability of the left shoulder was found.  At that time, the examiner did not comment on the MRI findings from September 2010, which could indicate a chronic disability of the left shoulder.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, an additional opinion is necessary to reconcile the September 2010 MRI findings.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who rendered the March 2014 VA opinion regarding the left shoulder disability.  If that examiner is not available, the Veteran should be scheduled to undergo another medical examination to ascertain the current nature and extent of any left shoulder disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any chronic left shoulder disability, including injury of the left rotator cuff, is of service onset or otherwise related to service, including as caused or aggravated by the Veteran's service-connected post-operative right acromioclavicular joint separation with residual scar, degenerative joint disease and ossification of the cortical clavicular ligament.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


